Citation Nr: 1760005	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for seizure disorder, to include as due to Gulf War illness.

2.  Entitlement to service connection for headaches, characterized as tension cephalgia, to include as due to Gulf War illness.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1987 to June 1991.  He is a Gulf War Veteran with service in the Southwest Asia theater of operations from September 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issues on appeal were originally denied in November 1999 and September 2003 rating decisions but the Veteran did not submit timely appeals.  In September 2010 and June 2015 rating decisions, the RO reopened the claims based on receipt of new and material evidence and subsequently denied the claims.  The Veteran communicated his disagreement and timely perfected his appeal.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations.

2.  The Veteran has current seizure-like, headache, neurological, and neuropsychological symptoms, which are manifestations of a medically unexplained, chronic multi-symptom illness, and which have manifested to a compensable degree for a period of at least six months.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability manifested by seizure-like symptoms, due to Gulf War illness, have been met.  38 U.S.C. §§ 1110, 1117, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

2.  The criteria for entitlement to service connection for headaches, due to Gulf War illness, have been met.  38 U.S.C. §§ 1110, 1117, 1131, 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Few of the Veteran's service treatment records (STRs) are on file and, according to the record, cannot be located.  In May 1996, a formal finding was issued by the United States Marine Corps that the Veteran's personnel file was missing the health record and dental record.  Pursuant to Personal Information Exchange System (PIES) searches in October 1997 and October 2010, VA verified that all available records were associated with the claims file.  When a Veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare, supra.  In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Further, special service connection rules exist for Gulf War Veterans.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

Military personnel records show that the Veteran had active service in the Southwest Asia theater of operations during the Gulf War from September 1990 to January 1991.  Therefore, service connection may also be established under 38 C.F.R. § 3.317.  

Under that section, service connection may be warranted for a Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469; 38 C.F.R. § 3.159(a)(2) (2017).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's June 1986 enlistment examination report did not list seizure disorder, headaches, or any other neurological or neuropsychological condition or history.  The examination results were normal.  The Veteran testified that he had never had a seizure prior to service and that he did not suffer from headaches.  His wife and mother have also provided lay statements indicating that he was very healthy prior to service and had no complaints of headaches and no history of seizures.

There are no STRs available documenting any treatment sought for seizures or headaches.  However, the Veteran has offered detailed lay testimony as to his in-service experience.  At the June 2017 hearing, he reported that when he first entered the Southwest Asia theater, his duties were to burn human waste with jet fuel.  He began experiencing headaches from the fumes and would seek medical attention, but because he was in-field, he would be provided over-the-counter medication and be sent back to work.  His next duties carried him throughout Saudi Arabia and into Kuwait as he couriered intelligence information daily.  He described driving between oil fires and having daily headaches due to the smoke and concussion from bombings.  He also testified that his fellow service-members experienced the same symptoms and that they basically just got used to it.  At a November 1999 VA examination, he stated that in service he often had nausea accompanying the headaches which would usually begin at the vortex and bi-temporal area, radiating forward to the post-orbital area.  

The Veteran further testified that upon discharge, he continued to experience headaches and their severity worsened.  His knowledge of the full extent of that severity was largely provided by his wife, who witnessed him grabbing his head, retreating to a fetal position in a corner, often in the dark, sometimes crying, with immediate black-outs.  The Veteran often did not have a memory of his actions when he woke up.  He reported photophobia and nausea with the headaches, as well.  

A VA examination was conducted in November 1999.  Based on the Veteran's reported history, the examiner diagnosed him with tension cephalgia.  No imaging studies or diagnostic tests were performed.  Because the examiner felt these were tension headaches, rather than chronic headaches, he determined that they were not indicative of Gulf War Syndrome.

The Veteran continued treating his headaches with over-the-counter medication and they continued to worsen.  In January 2002, he was admitted to an emergency room after his wife and coworkers witnessed two events.  First, his wife noticed he was smacking his lips, sweating profusely, and had a loss of awareness.  The Veteran reported being confused and not knowing what he was doing.  Later, his coworkers saw him sweating profusely again, with his head was turned oddly to the left, and he was involuntarily jerking.  He lost consciousness.  He was later confused and had no memory of the details of the event.  Other symptoms included abdominal pain, labile mood, headache, outbursts, destructive thoughts, muscle twitching, crying spells, and lack of concentration.  Doctors performed an electroencephalogram (EEG) which indicated questionable temporal shock transient, but no definite epileptic discharges were recorded.  A magnetic resonance imaging (MRI) scan was normal.  He was given a diagnosis of seizure disorder.  

Similar events with correlating symptoms occurred throughout 2002 and 2003 and the Veteran was prescribed medications to control seizures and to treat his ongoing headaches.  Clinicians described these events as generalized seizures.  Despite increased dosages, he continued to have breakthrough seizures.  In an April 2004 VA treatment record, the clinician stated the Veteran was "nil for epilepsy" and stated that the etiology of his seizures was idiopathic.

The Veteran sought treatment at a private hospital with an epileptologist in February 2006 after experiencing several seizures.  The doctor's impression after examination was that he had a cluster of partial onset secondarily generalized tonic-clonic seizures, likely of temporal lobe origin with numerous lateralizing features suggesting onset within the right temporal lobe.  He stated that the Veteran had no significant risk factors for seizures or epilepsy (product of a full-term uncomplicated pregnancy, no history of complicated febrile convulsion, no history of central nervous system infections, no history of severe closed head injury, and no family history of epilepsy).  A computed tomography (CT) scan and MRI were both normal.  The Veteran was also diagnosed with migraine headaches and abdominal pain, known as abdominal epilepsy.

Following more seizures in March 2006, the Veteran underwent another EEG.  The results were within normal limits.  The Veteran continued to be prescribed medications at differing dosages in order to find the right level to prevent seizure activity.  He also continued prescription medication to treat headaches.  

A 24-hour ambulatory EEG was performed in June 2008, the results of which were interpreted as showing no evidence of seizure activity.

In 2009, the Veteran began describing events where he would "zone out" rather than convulse.  His wife described the Veteran staring at objects for too long, confusion, and lack of memory of the events.  Clinicians diagnosed petit mal seizures.

A VA Gulf War examination was conducted in September 2010 where the Veteran reported that he did not have generalized seizures anymore, but had petit mal seizures or staring episodes with confusion and memory loss.  A switch to a new medication had reduced his episodes and hospital visits.  He reported headaches with nausea and photophobia on a daily basis which lasted until he took medication.

In November 2010, another EEG produced results within normal limits.  The Veteran described events of loss of awareness, nausea or light-headedness, and lack of memory.  He also reported daily headaches occurring without warning, usually bi-temporal or frontal, lasting all day.  The doctor's impression was complex partial seizure with generalized seizure and chronic daily headaches with rebound component.

In January 2012, a CT scan was conducted following several seizures which showed no acute changes.  The treating VA clinician stated that because of normal scans in the past, a new scan might be needed to look for underlying structural lesions since the Veteran was still experiencing breakthrough seizures, despite medication maintenance.  He further stated that he was not certain that all reported events were convulsive in nature.

The same VA clinician reported in April 2013 that he believed a portion of the Veteran's episodes were possibly not convulsive events and that only one EEG in the past was supportive of a convulsive disorder.

In September 2013, upon hospitalization, the Veteran's wife reported several incidents where the Veteran was confused and staring, with a subsequent convulsive seizure.  These were characterized as aura or partial seizures, which were followed by several grand mal seizures.  The Veteran continued to report memory loss.

Following six seizures in August 2014, laboratory testing indicated no suggestion of an infectious process or metabolic imbalance.  Hospital records from February 2015 indicate ongoing breakthrough seizures and severe headaches.

A VA Gulf War examination was conducted in May 2015 which concluded that the Veteran did not have an undiagnosed illness for which no etiology was established.  The examiner found a diagnosis of tonic-clonic seizures or grand mal seizures.  She stated that he had a confirmed diagnosis of epilepsy with a history of seizures.  She further noted that the Veteran had not had minor seizures, characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head or sudden loss of postural control.  She also indicated he had never had minor psychomotor seizures, such as those characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  No imaging studies or diagnostic tests were performed.

A VA psychiatric examination conducted in June 2015 stated that the Veteran had diagnoses of seizure disorder and migraine headaches and that they were not undiagnosed illnesses.

A VA Gulf War opinion was sought in June 2016; however, the clinician did not have access to the Veteran's claim file and could not confirm his historical statements or diagnoses.  

The VA clinician that has consistently treated the Veteran submitted an opinion in August 2017 that because EEG monitoring has been negative, his diagnostic impression was seizures of unknown origin.  

Additionally, numerous lay statements from family and friends of the Veteran have been submitted which describe witnessing the Veteran's seizure episode symptoms, headaches, memory loss, and difficulty concentrating.

As noted above, the Veteran has confirmed service in the Southwest Asia theater of operations.  The Veteran has given competent and credible testimony as to his onset of the observable symptomatology of headache symptoms in service.  The lack of available STRs makes verification of any treatment for headaches in service impossible.  However, the Veteran has consistently reported the symptoms that he experienced in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

The Veteran and his wife have given competent and credible statements as to the continuance and worsening of headaches immediately after service.  The onset of the Veteran's seizures has been documented to occur along with severe headaches, and the witnessed behavior from his severe headaches and early seizures is very similar.  The medical evidence of record indicates that the Veteran continues to undergo pharmaceutical treatment for both seizures and headaches.  Over the course of the appeal period he has also had additional signs and symptoms including memory loss, disturbed sleep, and neurological and neuropsychological signs such as labile mood, outbursts, destructive thoughts, muscle twitching, crying spells, and lack of concentration.  

There are several diagnoses for his symptoms throughout the record (i.e., seizure disorder, generalized tonic-clonic seizures, tension cephalgia headaches, migraine headaches), however, there remains no consensus as to the etiology of his symptoms.  The Veteran's treating VA clinicians have stated that the cause of his seizures is idiopathic, of unknown origin.  The private epileptologist surmised as to the suspected origin location in the brain, but offered no opinion as to etiology.  Importantly, among the many diagnostic tests the Veteran has undergone, only one EEG showed abnormal activity suggestive of a seizure disorder, while the other EEGs, MRIs, and CT scans were normal.

The VA examiners did not venture any opinion as to the cause of the Veteran's seizure symptoms, only noting there were diagnoses in the record, and concluded his headaches were caused by tension without any diagnostic testing or evaluation.  

The Board notes that the May 2015 VA examiner concluded that the Veteran did not have an undiagnosed illness for which no etiology was established.  No opinion was offered upon whether the Veteran had a diagnosed multi-symptom illness without conclusive pathophysiology or etiology.  However, it is apparent that the examiner did not take into account the Veteran's entire medical history and lay statements.  She erroneously concluded that the Veteran did not have minor seizures - as there is ample evidence that he had episodes characterized by a brief interruption in consciousness or conscious control associated with staring.  She also indicated he had never had minor psychomotor seizures, but there is clear evidence of abnormalities of thinking, memory or mood, and autonomic disturbances.  Additionally, the varying opinions on what diagnoses he has were not discussed and no opinion on etiology was offered.  Accordingly, the Board gives little weight to the examination report.  

Thus, the Veteran has diagnosed illnesses manifested by seizure-like symptoms and a type of headache without conclusive pathophysiology or etiology.  He has overlapping symptoms and signs, disability out of proportion to the physical findings, and inconsistent demonstration of laboratory abnormalities.  Further, the medical evidence does not provide an alternative source for the Veteran's symptoms. 

Finally, the evidence demonstrates that the Veteran's symptoms have manifested to a compensable level for at least six months.  Rating by analogy, the Veteran has a diagnosis and history of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8914 (2017).  He has also had characteristic prostrating attacks from headaches averaging at least one in two months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's headaches and seizure-like symptoms were caused by, or are a result of his military service.  

In weighing the medical opinions of record, the conceded exposure to environmental hazards in service, the statements from the Veteran regarding headache symptomatology since service for many years, and the medical evidence of seizures or seizure-like episodes, the Board finds that the evidence is relatively equally balanced whether he suffers from a medically unexplained chronic multi-symptom illness and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.317(a)(2)(ii); Gilbert v. Derwinski, 1 Vet. App. at 49.  Therefore, entitlement to service connection for seizures and headaches as manifestations of a medically unexplained, chronic multi-symptom illness is warranted.


ORDER

Service connection for seizures as a manifestation of a medically unexplained, chronic multi-symptom illness is granted. 

Service connection for headaches as a manifestation of a medically unexplained, chronic multi-symptom illness is granted. 




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


